






EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (this "Agreement"), is entered into as of the 29th day
of November, 2004, between Arrow Financial Corporation, Glens Falls, New York, a
registered bank holding company ("AFC"), and its wholly-owned subsidiaries,
Glens Falls National Bank and Trust Company, a national association ("GFN "),
and Capital Financial Group, a New York corporation ("Capital"), as party of the
first part (collectively, AFC, GFN, Capital and any other affiliated entities of
AFC are sometimes referred to as the "Company"), and John Weber, an individual
("Employee"), as party of the second part.

WHEREAS, AFC and Capital have entered into an Agreement and Plan of
Reorganization (the "Plan of Reorganization"), dated November 22, 2004, as a
result of which transaction (the "Acquisition") the surviving company, Capital,
will become a wholly-owned subsidiary of GFN; and

WHEREAS, the parties hereto intend that upon and after effectiveness of the
Acquisition Employee, who currently is the president and sole shareholder of
Capital, will continue to be employed as the president by Capital, with the
rights and subject and to the terms and conditions specified herein,

NOW THEREFORE, the parties hereto agree as follows:

1.

Employment; Term.  Capital will continue to employ Employee and Employee will
continue to serve as an employee of Capital upon the terms and conditions set
forth herein for a period of five (5) years from and after the date hereof
unless such employment is earlier terminated as provided in Section 10.

2.

Compensation.  For all services rendered by Employee to Capital, Capital shall
pay Employee a salary of two hundred thousand dollars ($200,000) per year,
payable in arrears.  Such salary shall be payable in accordance with the
Company's general payroll practices.  All payments made and benefits provided to
Employee hereunder shall be subject to any applicable withholding and other
applicable taxes.  

3.

Additional Benefits.  

(a)

Employee shall be eligible for additional benefits, if any, by way of insurance,
hospitalization and vacations normally provided to employees of the Company
generally having responsibility commensurate to that of Employee, pursuant to
the terms of those plans, programs and policies of the Company in effect during
Employee's employment, and such additional benefits as may be from time to time
agreed upon in writing between Employee and Capital or any other entity within
the Company.  Capital shall reimburse Employee for all ordinary and necessary
out-of-pocket expenses incurred and paid by Employee in the course of the
performance of Employee's duties pursuant to this Agreement (which obligation
shall be guaranteed by AFC and GFN), such reimbursement to be consistent with
the Company's policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company's general
requirements with respect to the manner of approval and reporting of such
expenses.

(b)

Employee shall be entitled to use the automobile owned by Capital and used by
the Employee as of the date hereof  (the "Automobile") for a period of three (3)
years from the date of the completion of the Acquisition.  During this three (3)
year period, the Company shall be responsible for all taxes and other expenses
related to the Automobile, including, but not limited to, routine maintenance
and necessary repairs not caused by the negligence of Employee.  At the
conclusion of the three (3) year period, title to the Automobile shall be
transferred to Employee and the Company shall no longer have any obligations
related to the Automobile

4.

Duties.  Employee agrees that so long as Employee is employed under this
Agreement, Employee will (i) to the satisfaction of the Board of Directors of
Capital (the "Board") devote Employee's best efforts and Employee's entire
business time to properly further the interests of Capital and the Company, (ii)
at all times perform Employee's responsibilities in a manner satisfactory to and
subject to the direction of the Board with respect to Employee's activities on
behalf of Capital, (iii) comply with all rules, orders, regulations, policies
and practices applicable to Capital (including those applicable to all
subsidiaries of AFC), (iv) truthfully and accurately maintain and preserve such
records and make all reports as may be required, and (v) fully account for all
monies and other property of Capital of which Employee may from time to time
have custody and deliver the same to Capital or its designated agents whenever
and however directed to do so.

5.

Covenant Not to Disclose Confidential Information.  

(a)

Employee acknowledges that, during the Employment Period, Employee may develop
or have access to and knowledge of certain information and data that Capital or
any entity within the Company considers confidential and that the release of
such information or data to unauthorized persons or entities would be extremely
detrimental to the Company.  As a consequence, Employee hereby agrees and
acknowledges that Employee owes a duty to Capital and its affiliated entities
not to disclose, and agrees that, during and after the Employment Period,
without the prior written consent of AFC, Employee will not communicate, publish
or disclose to any person or entity anywhere or use (for Employee's own benefit
or the benefit of others) any Confidential Information (as defined below) for
any purpose other than carrying out Employee's duties as contemplated by this
Agreement.  Employee will use Employee's best efforts at all times to hold in
confidence and to safeguard any Confidential Information to ensure that any
unauthorized persons or entities do not gain possession of any Confidential
Information and, in particular, will not permit any Confidential Information to
be read, duplicated or copied.  Employee will return to the Corporate Secretary
of AFC all originals and copies of documents and other materials, whether in
printed or electronic format or otherwise, containing or derived from
Confidential Information in Employee's possession or under Employee's control
within ten (10) days of the termination of Employee's Employment Period, for any
or no reason, and will not retain any copies thereof.  If requested by the
President of AFC, Employee shall certify in writing as to the return or
destruction of all Confidential Information.  Employee acknowledges that
Employee is obligated to protect the Confidential Information from disclosure or
use even after termination of Employee's Employment Period.  For purposes
hereof, the term "Confidential Information" shall mean any information or data
used by or belonging or relating to Capital or any entity within the Company, or
any party to whom any of the foregoing owes a duty of confidentiality, that has
not been disclosed or made available to the public generally or is not known
generally to the industry in which Capital or such entity or party is or may be
engaged in business, including, without limitation, any and all trade secrets,
proprietary data and information relating to the Company or such entity or
party, present or future business and products, price lists, customer lists,
processes, procedures or standards, know-how, manuals, hardware, software,
source code, business strategies, records, marketing plans, technical
information, financial information, whether or not reduced to writing, or other
information or data that the Company or such entity or party advises Employee
should be treated as confidential information.  

(b)

Employee will not disclose to any entity other than Capital, including any
affiliate of Capital, or any employee or agent of any such entity who is not
also an employee or agent of Capital, any confidential information that Employee
previously acquired or hereafter acquires from a third party, including a
customer, except in accordance with applicable law and the privacy policies
applicable to Capital and such other entities.  Furthermore, Employee will not
use any proprietary information or technology of a third party in performing
Employee's duties hereunder without the consent of such third party.

6.

Legal Proceedings to Compel Disclosure.  In the event that Employee is
requested, pursuant to, or required by applicable law or regulation, or by legal
process, to disclose any Confidential Information or Intellectual Property,
Employee shall use Employee's best efforts to promptly notify the Corporate
Secretary of AFC of such request and enable Capital or any other entity within
the Company to seek an appropriate protective order.  In the event that such a
protective order or other protective remedy is not obtained, Employee shall
furnish only that portion of the Confidential Information or Intellectual
Property that is legally required, in the opinion of Capital's counsel, and will
exercise Employee's best efforts to obtain reliable assurances that confidential
treatment will be accorded the Confidential Information or Intellectual
Property.

7.

Covenant Not to Compete.  Employee acknowledges that during Employee's
Employment Period hereunder, Employee, at the expense of Capital, will maintain
or establish favorable relations with the customers, clients and accounts of
Capital or other entities within the Company and will have access to
Intellectual Property and Confidential Information of Capital or such other
entities. Therefore, in consideration of Employee's employment hereunder and to
further protect the Intellectual Property, trade secrets and Confidential
Information of Capital and other entities within the Company, Employee agrees
that during Employee's Employment Period hereunder and for the two (2) year
period immediately following any early termination of Employee's employment
hereunder as set forth in Section 10, but in no event beyond the fifth (5th)
anniversary of the date of this Agreement, Employee will not, directly or
indirectly, without the express written consent of the President of AFC or
unless as expressly requested to do so by the President of AFC:

(a)

own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, principal, member, manager, shareholder,
proprietor, employee, agent, representative, consultant or independent
contractor of, or in any way assist any person or entity in the conduct of, any
business located within a two hundred (200) mile radius of any business location
of Capital or its successors that is then engaged or intends to become engaged
in any line of business in which Capital or its successors is engaged or intends
to become engaged at any time during Employee's Employment Period (any such, a
"Competitive Line of Business"), including, but not limited to, the sale of
those insurance products that Capital is selling as of the date hereof;
provided, however, that notwithstanding the foregoing, Employee may at any time
own up to, but not in excess of, five percent (5%) of the outstanding equity
securities of any corporation or entity that is engaged in any such line of
business, provided such securities are listed upon a national stock exchange or
actively traded in the over-the-counter market; or

(b)

entice, induce or in any manner influence any person who is or shall be in the
employ or service of Capital or any other entity within the Company to leave
such employ or service for the purpose of engaging in a Competitive Line of
Business for or on behalf of any other person or entity not within the Company.
 

8.

Covenant Not to Solicit. Employee agrees that for a period of two (2) years from
and after the termination of Employee's Employment Period hereunder, for any or
no reason, including upon expiration of the 5-year term of this Agreement,
Employee will not, directly or indirectly, without the express written consent
of the President of AFC, solicit or divert or attempt to solicit or divert
clients, customers or accounts of Capital or any other entity within the Company
to or for any person or entity not within the Company (whether or not such
clients, customers or accounts have done business with Employee prior to
Employee's employment hereunder).

9.

Disclosure and Assignment of Intellectual Property.

(a)

Employee agrees that Capital or its assignees shall become the owner of all
inventions, discoveries, developments, ideas, writings, and expressions,
including but not limited to any and all concepts, improvements, techniques,
know-how, innovations, systems, processes, machines, current or proposed
products, works, information, reports, papers, logos, computer programs,
designs, marketing materials, and methods of manufacture, distribution,
management or other methods (whether or not reduced to writing and whether or
not patentable or protectable by copyright), that Employee conceives, develops,
creates, makes, perfects or reduces to practice in whole or in part while
employed under this Agreement (the "Employment Period") or within one (1) year
after termination of the Employment Period for any or no reason, and that:  (i)
directly or indirectly relate to or arise out of Employee's job responsibilities
or performance of his duties under this Agreement; (ii) result from research,
development, or other activities of Capital or other entities within the
Company; or (iii) relate or pertain in any way to the existing or reasonably
anticipated scope, business or products of Capital or any other entities within
the Company (hereinafter the "Intellectual Property").  All of the right, title
and interest in and to the Intellectual Property shall become exclusively owned
by Capital or its assignees or nominees of the foregoing, regardless of whether
or not the conception, development, creation, making, perfection or reduction to
practice of such Intellectual Property involved the use of the time, facilities
or materials of Capital or such other entities and regardless of where such
Intellectual Property may be conceived, made or perfected.

(b)

Employee agrees to promptly and fully disclose in writing to Capital and its
Board all inventions, discoveries, developments, ideas, writings, and
expressions conceived, developed, created, made, perfected or reduced to
practice, in whole or in part, during the Employment Period hereunder or within
one (1) year after termination of the Employment Period for any or no reason,
regardless of whether Employee believes the invention, discovery, development,
writing, expression or idea should be considered Intellectual Property under any
provision of this Agreement, in order to enable Capital or such assignees to
make a determination as to its or their rights with respect to the same.  

(c)

Any and all information relating to Intellectual Property shall be considered
Confidential Information and shall not be disclosed by Employee to any person or
entity outside of the Company.

(d)

Any Intellectual Property that is the subject of copyright shall be considered a
"work made for hire" within the meaning of the Copyright Act of 1976, as
amended, and shall be the sole property of Capital, its assignees or their
nominees, and, to the extent that the latter or any of them does not
automatically own any such Intellectual Property as a work made for hire,
Employee shall assign all right, title and interest in and to such Intellectual
Property to Capital or its assignees.  All right, title and interest in and to
any other Intellectual Property, including patent, industrial design, trademark,
trade dress and trade secret rights shall be assigned and is hereby assigned
exclusively to Capital or its assignees or their nominees.  Employee further
agrees to execute and deliver all documents and do all acts that Capital or its
assignees or their nominees shall deem necessary or desirable to secure to the
latter the entire right, title and interest in and to the Intellectual Property,
including executing applications for any United States and/or foreign patents or
copyright registrations, disclosing relevant prior art, reviewing office actions
and providing technical input to assist the latter in overcoming any rejections.
 Any document prepared and filed pursuant to this Section 9(d) shall be prepared
and filed at the expense of Capital or its assignees.  Employee further agrees
to cooperate with the Capital and any assignees and their nominees as reasonably
necessary to maintain or enforce the latter's rights in the Intellectual
Property.  Employee hereby irrevocably appoints the President of AFC as
Employee's attorney-in-fact with authority to execute for Employee and on
Employee's behalf any and all assignments, patent or copyright applications, or
other instruments and documents required to be executed by Employee pursuant to
this Section 9(d), if Employee is unwilling or unable to execute same.  

(e)

Capital shall have no obligation to use, attempt to protect by patent or
copyright, or promote any of the Intellectual Property.

10.

Termination.

(a)

Subject to the provisions Sections 10(b) and 10(c) regarding early termination,
the term of Employee's employment under this Agreement shall be five (5) years
from the date hereof.  The "Employment Period" shall consist of such period of
time when Employee is actually employed under this Agreement.

(b)

Notwithstanding Section 10(a), Employee's employment hereunder shall terminate
immediately upon the death, disability or adjudication of legal incompetence of
Employee, or upon Capital's ceasing to carry on its business without assigning
this Agreement pursuant to Section 23 or becoming bankrupt.  For purposes of
this Agreement, Employee shall be deemed to be disabled when Employee has become
unable, by reason of physical or mental disability, to satisfactorily perform
Employee's essential job duties and there is no reasonable accommodation that
can be provided to enable Employee to be a qualified individual with a
disability under applicable law.  Such disability shall be determined by, or to
the reasonable satisfaction of, the Board.

(c)

Notwithstanding Section 10(a), the Board may terminate Employee's employment at
any time for Cause or without Cause.  "Cause" means (i) Employee has failed to
perform Employee's duties or obligations under this Agreement in a material
respect or to observe and abide by the Company's policies and decisions in
material matters, after notice and an opportunity to cure; (ii) Employee has
refused to comply with specific directions of the Board or the President of AFC
in a material regard; (iii) Employee has engaged in misconduct that is
materially injurious to Capital or the Company; (iv) Employee has been convicted
of, or has entered a plea of nolo contendere to, any crime involving the theft
or willful destruction of money or other property, any crime involving moral
turpitude or fraud, or any crime constituting a felony; or (v) Employee has
engaged in acts or omissions with respect to his employment hereunder or the
business of Capital or the Company generally that constitutes dishonesty, breach
of fiduciary obligation or intentional wrongdoing or misfeasance.  Any
termination of Employee's employment by the Board for Cause or other than for
Cause, or termination by the Employee of his employment hereunder prior to the
end of the 5-year term, shall be an "early termination" of employment under this
Agreement.

(d)

In the event of a Change in Control, as defined in Section 11, Employee may, at
any time within the one (1) year period following such Change in Control, elect
to terminate his employment hereunder, which shall constitute an "early
termination" subject to Section 10(e) hereof.

(e)

In the event that (x) the Board terminates Employee's employment hereunder for
Cause or as a result of the death, disability, adjudication of legal
incompetence of Employee or Capital's ceasing to carry on its business without
assigning this Agreement pursuant to Section 23 or becoming bankrupt, or (y)
Employee terminates Employee's employment hereunder for any or no reason,
including following a Change in Control:

(i)

the obligations of AFC, GFN and Capital, pursuant to Section 2 regarding payment
of compensation to Employee, shall apply to the period up to and including, but
not beyond, the date of termination of employment; and

(ii)

the obligations of AFC, GFN and Capital pursuant to Section 3 regarding
provisions of other benefits to Employee shall continue up to the date of
termination of employment, but not beyond, except as required by applicable law
and the provisions of the separate plan or agreement under which such other
benefits are provided to Employee.

(f)

In the event that the Board terminates Employee's employment hereunder prior to
completion of the five (5)-year term of this Agreement and such termination is
without Cause, Capital shall provide to Employee:

(i)

payment (in a lump sum or in installments as the Company may determine) of the
unpaid amount of Employee's salary for the remainder of such 5-year term,
assuming no increases in pay over such period; and

(ii)

such other benefits, including medical and health insurance,  as may be due
Employee under applicable law relating to former employees, or as may be
required to be extended to Employee under the particular plans or agreements
under which Employee will receive such benefits prior to termination.

(g)

Immediately upon termination of Employee's employment, Employee will return to
the Corporate Secretary of AFC all assets and property of Capital or any other
entity in the Company, as well as all originals and copies of documents and
other materials, whether in printed or electronic format or otherwise, relating
to Capital or any other entity within the Company containing or derived from
Confidential Information that are in Employee's possession or under Employee's
control, and will not retain any copies thereof.  

11.

Change in Control.  

(a)

For the purposes of this Agreement, a "Change in Control" shall be deemed to
have occurred as of the first date that (A) any individual, corporation,
partnership, trust, association, pool, syndicate, or any other entity or any
group of persons acting in concert (other than entities within the Company)
becomes the "beneficial owner," as that concept is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as the result of any one or more transactions, of
securities of AFC possessing twenty-five percent (25%) or more of the Voting
Power (as defined below) of AFC, (B) AFC shall have entered into a binding
agreement for a Sale of AFC (as defined below) and shall have received all
required corporate, regulatory and other approvals for consummating such Sale,
and the consummation thereof shall be expected to occur within fifteen (15)
days, or (C) “approved directors” shall constitute less than a majority of the
entire board of directors of AFC, with “approved directors” defined to mean the
members of such board as of the date hereof and any individuals who subsequently
become members of such board (i) having been elected by shareholders after being
nominated or approved by a majority of the approved directors on the board prior
to such election, or (ii) having been appointed to the board to fill a vacancy
with the approval of a majority of the approved directors on the board prior to
such appointment.

(b)

For purposes of this Section 11, a "Sale of AFC" shall mean (i) any
consolidation, merger or stock-for-stock-exchange involving AFC or the
securities of AFC in which the holders of voting securities of AFC immediately
prior to the consummation of such transaction own, as a group, immediately after
such consummation, voting securities of AFC (or, if AFC does not survive such
transaction, voting securities of the Surviving Corporation, as defined below)
having less than fifty percent (50%) of the Voting Power of AFC (or the
Surviving Corporation), excluding any securities received by any such holder or
holders in connection with such transaction other than in exchange for
securities of the entity held by them immediately prior to such transaction, or
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions), of all, or substantially all, of the assets of AFC to
a party which is not controlled by or under common control with AFC prior to
such transaction or series of transactions.  For purposes of the preceding
sentence, the “Surviving Corporation” in any transaction in which AFC does not
survive shall mean the corporation that issues securities and/or other
consideration to the shareholders of AFC in connection with such transaction,
or, if such issuing corporation is controlled directly or indirectly by another
corporation, the ultimate controlling corporation of such controlling
corporation.

(c)

For purposes of this Section 11, the “Voting Power” of an entity at a given time
shall mean the total number of votes entitled to be cast generally in an
election of directors of such entity at such time by all holders of outstanding
equity securities of such entity.

12.

Specific Performance.  Recognizing that irreparable damage will result to
Capital in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by Employee contained in this Agreement, and that the
remedies of Capital, AFC and GFN at law for any such breach or threatened breach
will be inadequate, each of Capital, AFC and GFN, in addition to such other
remedies that may be available to it, shall be entitled to an injunction,
including a mandatory injunction, to be issued by any court of competent
jurisdiction ordering compliance with this Agreement or enjoining and
restraining Employee, and each and every person or entity acting in concert or
participation with Employee, from the continuation of such breach and, in
addition thereto, Employee shall pay to Capital or its assignees all
ascertainable damages, including costs and reasonable attorneys' fees, sustained
by Capital, GFN or AFC by reason of the breach or threatened breach of said
covenants and assurances.  None of Capital, AFC or GFN shall be required to
obtain a bond in an amount greater than One Thousand Dollars ($1,000).  The
covenants and obligations of Employee set forth in this Agreement are in
addition to and not in lieu of or exclusive of any other obligations and duties
of Employee hereunder or as an employee generally, whether express or implied in
fact or in law.

13.

No Conflict.  Employee represents and warrants to each of Capital, AFC and GFN
that neither the execution nor delivery of this Agreement, nor the performance
of Employee's obligations hereunder will conflict with, or result in a breach
of, any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which Employee is a
party or under which Employee is bound, including, without limitation, the
breach by Employee of a fiduciary duty to any former employers.

14.

Harassment Policy.  Employee acknowledges that Employee has been provided a copy
of the policy of AFC and its affiliated entities against discrimination and
harassment in the workplace, which includes complaint reporting procedures, and
agrees to comply with such policy and affirmatively support AFC's commitment to
an equal opportunity work environment free from illegal harassment or
discrimination.

15.

Waiver of Breach.  Failure of Capital, AFC or GFN to demand strict compliance
with any of the terms, covenants or conditions hereof shall not be deemed a
waiver of the term, covenant or condition, nor shall any waiver or
relinquishment by any of such entities of any right or power hereunder at any
one time or more times be deemed a waiver or relinquishment of the right or
power at any other time or times.

16.

Entire Agreement; Amendment.  This Agreement cancels and supersedes all previous
agreements relating to the subject matter of this Agreement, written or oral,
between the parties hereto and contains the entire understanding of the parties
hereto with respect to the subject matter hereof and shall not be amended,
modified or supplemented in any manner whatsoever except as otherwise provided
herein or in writing signed by each of the parties hereto.

17.

Potential Unenforceability of Any Provision.  If a final judicial determination
is made that any provision of this Agreement is an unenforceable restriction
against Employee including the provisions of Sections 7 and 8 regarding the
obligation of Employee not to compete with, or solicit customers and accounts of
Capital and its affiliated entities under certain circumstances, the provisions
hereof shall be rendered void only to the extent that such judicial
determination finds such provisions unenforceable, and such unenforceable
provisions shall automatically be reconstituted and become a part of this
Agreement, effective as of the date hereof, to the maximum extent in favor of
Capital and its affiliated entities that is lawfully enforceable.  A judicial
determination that any provision of this Agreement is unenforceable shall in no
instance render the entire Agreement unenforceable, but rather the Agreement
will continue in full force and effect absent any unenforceable provision to the
maximum extent permitted by law.

18.

Headings.  The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or otherwise modify
any of the terms or provisions hereof.

19.

Governing Law.  This Agreement and all rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed entirely within the State, including all matters of enforcement,
validity and performance.

20.

Consent to Jurisdiction and Venue.  Employee hereby submits to the exclusive
jurisdiction of the Supreme Court for Warren County, New York or the United
States District Court for the Northern District of New York in any action or
proceeding arising out of or relating to this Agreement, including any appeal
and any action for enforcement or recognition of any judgment relating thereto,
and Employee hereby irrevocably agrees that all claims in respect of such action
or proceeding may not be heard or determined in any court or before any panel
other than the Supreme Court for Warren County, New York or the United States
District Court for the Northern District of New York.  Employee agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdictions by suit on the judgment or in any manner
provided by law.  Employee hereby irrevocably waives, to the fullest extent
Employee may legally and effectively do so, any objection Employee may have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby in the Supreme Court
for Warren County, New York or the United States District Court for the Northern
District of New York.  Employee hereby irrevocably waives, to the fullest extent
Employee may legally and effectively do so, the defense of an inconvenient forum
to the maintenance of such suit, action or proceeding in any such court.
 Employee irrevocably consents to service of process in any such suit, action or
proceeding in any manner provided by law.

21.

Arbitration of All Disputes, Including Claims of Discrimination.  

(a)

Subject to Section 21(d), any dispute between any of the parties hereto or claim
by a party against another party arising out of or in relation to this Agreement
or in relation to any alleged breach thereof or arising out of the employment
relationship, including, but not limited to, discrimination prohibited by
federal, state or local law shall be finally determined by arbitration in
accordance with the rules then in force of the American Arbitration Association.
 The arbitration proceedings shall take place in Glens Falls, New York, or such
other location as the parties in dispute hereafter may agree upon; and such
proceedings will be conducted in the English language and shall be governed by
the laws of the State of New York as such laws are applied to agreements between
residents of such State entered into and to be performed entirely within that
State.  No arbitration proceeding hereunder may be joined with any other lawsuit
or arbitration or resolved on a class-wide basis.

(b)

The parties shall agree upon one arbitrator, who shall be a person skilled in
the legal and business aspects of the subject matter of this Agreement and of
the dispute.  If the parties cannot agree upon one arbitrator, each party in
dispute shall select one arbitrator and the arbitrators so selected shall select
a third arbitrator.  If the arbitrators cannot agree upon the selection of a
third arbitrator, the third arbitrator shall be appointed by the American
Arbitration Association at the request of any of the parties in dispute.  The
arbitrators shall, if possible, be persons skilled in the legal and business
aspects of the subject matter of this Agreement and of the dispute.

(c)

The decision rendered by the arbitrator or arbitrators shall be accompanied by a
written opinion in support thereof, which opinion shall be in the English
language.  The decision shall be final and binding upon the parties in dispute
without right of appeal.  Judgment upon the decision may be entered into in any
court having jurisdiction thereof, or application may be made to that court for
a judicial acceptance of the decision and an order of enforcement.  Costs of the
arbitration shall be assessed by the arbitrator or arbitrators against any or
all of the parties in dispute, and shall be paid within ten (10) days by the
party or parties so assessed.

(d)

Notwithstanding anything in this Section 21 to the contrary, this Section 21
shall be void and of no effect with respect to the Company's remedies sets forth
in Section 12, including, without limitation, the remedy of an injunction, which
may be issued by any court of competent jurisdiction.




22.

Notice.  Any notice, request, consent or communication under this Agreement
shall be effective only if it is in writing and (i) personally delivered, (ii)
sent by certified mail, return receipt requested, postage prepaid, (iii) sent by
a nationally recognized overnight delivery service, with delivery confirmed, or
(iv) sent via facsimile transmission, with receipt confirmed, addressed as
follows:

If to Capital, AFC or GFN:

250 Glen Street




Glens Falls, NY  12801




Attn:  President

with a copy to:

Stinson Morrison Hecker LLP

100 South Fourth Street, Suite 700




St. Louis, MO  63102




Attn:  Thomas B. Kinsock, Esq.





If to Employee:

John Weber

1646 State Route 9

P.O. Box 1265

South Glens Falls, NY 12803




or such other persons or to such other addresses as shall be furnished in
writing by any party to the other party, and shall be deemed to have been given
only upon its delivery in accordance with this Section 22.

23.

Assignment.  This Agreement is personal and not assignable by Employee but it
may be assigned and transferred by any of Capital, AFC or GFN, without notice to
or consent of Employee, to, and shall thereafter be binding upon and enforceable
by, any other entity within the Company or any person or entity that shall
acquire or succeed to substantially all of the business or assets of any such
assignor, such assignee thereafter to be deemed the equivalent of such assignor
for all purposes under this Agreement, but is not otherwise assignable by any of
Capital, GFN or AFC.  Each of AFC, GFN and Capital will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of such entity to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that such entity would be required to perform it if no such succession
had taken place.

24.

Survival of Obligations.  All obligations of Employee that by their nature
involve performance, in any particular, after the expiration or termination of
this Agreement, or that cannot be ascertained to have been fully performed until
after the expiration or termination of this Agreement, shall survive the
expiration or termination of this Agreement.

25.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one agreement that is binding upon each of the parties hereto,
notwithstanding that all parties are not signatories to the same counterpart.

26.

Expenses.  In the event that either party hereto brings any legal action or
other proceeding to enforce or interpret any of the rights, obligations or
provisions of this Agreement, or because of a dispute, breach or default in
connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to recover from the non-prevailing party reasonable attorneys'
fees and all other costs in such action or proceeding in addition to any other
relief to which such prevailing party may be entitled.

27.

Right of Set-Off.  Employee hereby grants to Capital the right to set-off any
amount due from Employee to Capital, including, without limitation, any amount
due under this Agreement, against any amounts due from Capital  to Employee,
provided that written notice of such set-off is given to Employee.  In the event
of such a set-off, the net compensation (after payroll deductions but before
such set-offs) then payable by Capital to Employee shall be deemed to have been
paid by Capital to Employee, and the amounts thus set-off shall be deemed to
have been paid by Employee to Capital.





   














IN WITNESS WHEREOF, the parties have executed or caused this Employment
Agreement to be duly executed as of the day and year first above written.

ARROW FINANCIAL CORPORATION







By:  




Name:  






Title:  















GLENS FALLS NATIONAL BANK AND TRUST COMPANY







By:  




Name:  






Title:  












CAPITAL FINANCIAL GROUP







By:  




Name:  






Title:  


















Name:  John Weber











2

   








